DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 18, 24 and 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the holder" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said screw support" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  The examiner suggest amending the claim to recite --The apparatus of claim 1, further comprising at least one of:-- to provide clarity.  The transitional phrase of “wherein at least one of the following is true” does not appear to be an acceptable alternative form for transitional phrases (see 
Claim 18 recites the limitation "said holder" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “said driver” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the screw support" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "said holder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 15, 16, 19, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom US 6974030 in view of Ebihara US 2015/0343582 and Maynard US 2953970.
Sundstrom discloses an apparatus capable of storing fasteners (12) and guiding the fasteners during insertion into a surface (not shown), the apparatus comprising: at least one fastener (12) configured for inserting into said surface; each of said fastener having a head (14 and 17) and tip (15) interconnected by a middle elongate portion 
Sundstrom does not specify wherein a magnet configuration comprising at least one magnet, said magnet configuration disposed adjacent to said tips of said at least one fastener so as to provide tactile feedback when the fastener support is in alignment with a soft magnetic material.  However, the use of magnets for aligning two separate parts together is well known in the art, as evidence by Ebihara and Maynard.  Ebihara who teaches a tool gripping mechanism comprising a tool (1) attached to a tool holder (2) that is magnetically attracted and aligned with a shaft (3) via magnets (4a, 4b, 5a and 5b).  Maynard further teaches aligning a soft magnetic part (12 and 17, col. 2, lines 64-67) with a magnetic surface holder (13 and 23).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the apparatus of Sundstrom to include a magnet configuration as taught by Ebihara and Maynard in order to provide a means for aligning the apparatus with the work surface quickly while providing an inherent haptic feedback from the magnetic attraction.
As for claim 2, the modified Sundstrom teaches wherein said magnet is capable of being an effective magnet to support the apparatus in contact with the surface for hands-free use.
As for claim 3, the modified Sundstrom teaches wherein said fastener support (1) comprises a block of material in which said at least one fastener (12) is embedded (Sundstrom, Fig. 1 and 2).
As for claim 4, the modified Sundstrom teaches wherein said fastener (12) is/capable of being selected from the group consisting of a screw, a nail, a bolt, a dowel and any combination thereof. Sundstrom further discloses “the invention is not solely restricted to the embodiments described and shown in the drawings” (col. 5, lines 4-5).  Thus suggesting a nail, bolt, or dowel could be used through simple substitution with the screw as the magazine apparatus would be capable of being used with such alternative fasteners as the magazine is capable of hold long shanked fasteners (col. 1, lines 5-6).
As for claim 6, the modified Sundstrom teaches wherein said block is formed primarily from fiber pulp (corrugated board, col. 2, lines 51-67 and col. 5, lines 5-6).
As for claim 15, the modified Sundstrom teaches wherein said fastener support comprises a recess configured for receiving a magnet (as taught by Ebihara and Maynard) capable of facilitating tactile sensing (magnetic attraction) of proximity of the fastener support to a soft-magnetic material.
As for claim 16, the modified Sundstrom teaches a matrix of fasteners positioned equal distances apart.  It would have been an obvious matter of design choice to provide a distance markings between each individual fastener to provide the user the indicated spacing between each fastener.  As the indicia is merely printed matter which would have been obvious to one of ordinary skill in the art to provide.
As for claim 19, the modified Sundstrom teaches wherein said magnet is disposed in a portion of said fastener support selected from the group consisting of a 
As for claim 24, the modified Sundstrom teaches wherein the screw support may be configured to comprise a single screw (12).
As for claim 25, the modified Sundstrom teaches an apparatus capable of being provided with or without said screws or fasteners.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom US 6974030 in view of Ebihara US 2015/0343582 and Maynard US 2953970 as applied to claim 3 above, and further in view of Stephenson Jr US 5671641.
The modified Sundstrom discloses all the limitations as recited above but does not specify wherein the block is a resilient polymer foam.  However, Stephenson teaches a resilient polymer foam block for holding nails to be hammered (abstract).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute the material of Sundstrom with a resilient polymeric foam as taught by Stephenson in order to provide a means of placing and positioning a fastener accurately in a confined spaced.
Claims 7 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom US 6974030 in view of Ebihara US 2015/0343582 and Maynard US 2953970 as applied to claim 3 above, and further in view of Sundstrom US 2007/0258793.
The modified Sundstrom teaches all the limitations as recited above but does not specify wherein the head of the at least one fastener is positioned within the material below a level of an upper face of said block, and wherein said block of material is 
As for claim 21, the modified Sundstrom teaches wherein said tool bit is capable of being adjustable according to length of penetration required (manually adjustable by hand).
As for claim 22, the modified Sundstrom teaches wherein said tool bit is capable of being provided as a plurality of selectable bits (Philips head, flat head, star, etc.)
As for claim 23, the modified Sundstrom teaches wherein said tool bit is capable of being provided to connect to an impact connection (impact hammer drill screw driver commonly known in the art, ¶0023) to said driver or any conventional connection to said driver (electric drill screwdriver commonly known in the art, ¶0023).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom US 6974030 in view of Ebihara US 2015/0343582 and Maynard US 2953970 as applied to claim 3 above, and further in view of  Damratowski US 4047611.
The modified Sundstrom teaches all the limitations as recited above but does not specify wherein the apparatus further comprises at least one washer or plurality thereof, each of said washers being countersunk into a lower face of said block in concentric .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom US 6974030 in view of Ebihara US 2015/0343582 and Maynard US 2953970 as applied to claim 1 above, and further in view of Capanni et al. US 7350643.
The modified Sundstrom discloses all the limitations as recited above but does not specify wherein said plurality of fasteners is of at least two different sizes.  However, the use of different size fasteners for attachment to a surface is known in the art as evidence by Capanni who teaches the use of different size fasteners (24, Fig. 3).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute the size of the fasteners to vary in dimensional size depending on the surface depth being penetrated by the fastener.
Claims 1-4, 11-14, 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons US 4936169 in view of Ebihara US 2015/0343582 and Maynard US 2953970.
Parsons discloses an apparatus capable of storing fasteners and guiding the fasteners during insertion into a surface (not shown), the apparatus comprising: at least one fastener (70) configured for inserting into said surface; each of said fastener having a head (68) and tip interconnected by a middle elongate portion; a fastener support (21) configured to support said at least one fastener with said central axes parallel to each other, said fastener support being further configured to render a head of at least one fastener accessible with a tool (15) configured for inserting said at least one fastener into said surface and, when said fastener support is placed in proximity to the surface, to allow each of said fasteners to advance through said fastener support to penetrate into the surface.
Parsons does not specify wherein a magnet configuration comprising at least one magnet, said magnet configuration disposed adjacent to said tips of said at least one fastener so as to provide tactile feedback when the fastener support is in alignment with a soft magnetic material.  However, the use of magnets for aligning two separate parts together is well known in the art, as evidence by Ebihara and Maynard.  Ebihara who teaches a tool gripping mechanism comprising a tool (1) attached to a tool holder (2) that is magnetically attracted and aligned with a shaft (3) via magnets (4a, 4b, 5a and 5b).  Maynard further teaches aligning a soft magnetic part (12 and 17, col. 2, lines 64-
As for claim 2, the modified Parsons teaches wherein said magnet is capable of being an effective magnet to support the apparatus in contact with the surface for hands-free use.
As for claim 3, the modified Parsons teaches wherein said fastener support comprises a block (21) of material in which said at least one fastener is embedded.
As for claim 4, the modified Parsons teaches wherein said fastener (70) is selected from the group consisting of screw, a nail, a bolt, a dowel and any combinations thereof.
As for claims 11-13, the modified Parsons teaches an apparatus having a holder (19) having a receiving portion (75) for removably receiving (via 77 and 79) a fastener support (21) and a handle (31) providing a handgrip, wherein said receiving portion comprises a base surface (bottom end of 79) and a top surface (62), said base surface (129) and said top surface (62) being formed with apertures (bottom end of 79 is open see Fig. 2 and 39) positioned so as to come into alignment with said at least one fastener (70) when said fastener support (21) is received in said holder, wherein said handle is adjustable (slidable) in length and/or angular position relative to said receiving portion.
As for claim 14, the modified Parsons teaches wherein said holder further comprises a magnet (as taught by Ebihara and Maynard) deployed to facilitate tactile sensing of proximity of the holder to a soft-magnetic material.
As for claim 18, the modified Parsons teaches wherein at least one of the following is true: said fastener (70) characterized by a shape is selected from the group consisting of a linear shape, a crosswise shape, a round shape, a rectangular shape and any combinations thereof; said fastener support (21) is rotatable relative (roller bearing assembly 77) to said holder; and wherein said fastener support is releasably lockable in said holder (ball detent 110, and key/slot 112/114).
As for claim 26, the modified Parsons teaches wherein said fastener support is rotatable relative to said holder by means of a clutch (ball detent 110 and Figs. 4-6).
Claims 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons US 4936169 in view of Ebihara US 2015/0343582 and Maynard US 2953970 as applied to claim 1 above, and further in view of Lawrence et al. US 8174274.
As for claims 17 and 27, the modified Parsons teaches all the limitations as recited above but does not specify wherein an indicator and/or stud finder is further provided on the apparatus for locating metallic objects under said surface.  However the use of stud finders for indicating objects behind surfaces is well known in the art as evidence by Lawrence who teaches an apparatus having an integrated stud finder (50) attached to it.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the apparatus of Parsons to include a stud finder as taught by .
Allowable Subject Matter
Claims 9 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723